Citation Nr: 1635356	
Decision Date: 09/09/16    Archive Date: 09/20/16

DOCKET NO.  14-12 457	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Whether new and material evidence was received sufficient to reopen a claim of entitlement to service connection for bilateral hearing loss.

2.  Whether new and material evidence was received sufficient to reopen a claim of entitlement to service connection for tinnitus.

3.  Whether new and material evidence was received sufficient to reopen a claim of entitlement to service for a skin disorder, including left eyelid apocrine hidrocystoma, actinic keratoses, and basal cell carcinoma, including as due to exposure to Agent Orange.

4.  Entitlement to service connection for bilateral nail fungus.


REPRESENTATION

Appellant represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION


The Veteran had active military service from July 1967 to March 1970.

This case comes to the Board of Veterans' Appeals (Board) on appeal from September 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.

In January 2014, the Veteran testified during a personal hearing before a Decision Review Officer at the RO.  A transcript of the hearing is of record.  In July 2016, he was scheduled to testify at a hearing at the RO before a Veterans Law Judge but a report of general information reflects that he stated that he would not be able to attend this hearing.  He did not request that it be rescheduled.


FINDING OF FACT

In August 2016, the Board was notified that the appellant had died earlier that month.



CONCLUSION OF LAW

Due to the death of the appellant, the Board has no jurisdiction to adjudicate the merits of this appeal at this time.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2015). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the appellant died during the pendency of the appeal.  See VA Form 27-0820a dated August 8, 2016; SSA Inquiry received August 29, 2016.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the appellant and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2015).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2015).  

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See 38 U.S.C.A. § 5121A (West 2014); 38 C.F.R. § 3.1010(b) (2015).  A person eligible for substitution includes "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  38 U.S.C.A. § 5121A (West 2014); see 38 C.F.R. § 3.1010(a) (2015).  An eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA office from which the claim originated (listed on the first page of this decision).  38 C.F.R. § 3.1010(b) (2015). 



ORDER

The appeal is dismissed.



		
PAUL SORISIO
	Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


